     Case 19-04171-jw       Doc 142  Filed 05/08/20 Entered 05/08/20 12:51:11            Desc Main
                                     Document      Page 1 of 2
                              UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF SOUTH CAROLINA


IN RE:                                                 CHAPTER 11
                                                       CASE NO: 19-04171-JW
Marc K. Knapp



                             Debtor(s).


   ORDER CONDITIONALLY APPROVING DISCLOSURE STATEMENT, SETTING TIME FOR
  FILING ACCEPTANCES OR REJECTIONS OF PLAN, AND SETTING THE TIME FOR FILING
  OBJECTIONS TO THE DISCLOSURE STATEMENT AND TO THE CONFIRMATION OF THE
 PLAN, COMBINED WITH NOTICE THEREOF AND OF THE HEARING ON FINAL APPROVAL
 OF THE DISCLOSURE STATEMENT AND THE HEARING ON CONFIRMATION OF THE PLAN

       A disclosure statement under chapter 11 of the United States Bankruptcy Code having been
filed by Marc K. Knapp, on May 7, 2020 with respect to a chapter 11 plan filed by Marc K. Knapp on
May 6, 2020:

         IT IS ORDERED, and notice is hereby given, that:

      A.       The disclosure statement filed by Marc K. Knapp is conditionally approved.

      B.       Within five (5) days after the entry of this Order, the Plan or a summary thereof
               approved by the Court, the Disclosure Statement, and a ballot conforming to Ballot for
               Accepting or Rejecting Plan of Reorganization (Official Form 314) shall be mailed by
               Marc K. Knapp to creditors, equity security holders, and other parties in interest, and
               shall be transmitted to the United States trustee, as provided in Fed. R. Bankr. P.
               3017(d). Marc K. Knapp shall identify the applicable class of each creditor, equity
               security holder, or other party in interest on the ballot prior to mailing the ballot to the
               same.

      C.       On or before June 17, 2020, all creditors and other parties in interest entitled to vote on
               the Plan shall file their written acceptance or rejection of the Plan referred to above.
               Ballots must be either filed electronically or mailed to the Court at 1100 Laurel Street,
               Columbia, SC 29201. A copy of each ballot should also be served upon the attorney
               for the debtor at the address listed below

      D.       The Court will convene a hearing to consider confirmation of the Plan on June 24, 2020
               at 10:30 AM at the United States Bankruptcy Court, 145 King Street, Room 225,
               Charleston, South Carolina.

      E.       On or before June 17, 2020, any creditor or party in interest that wishes to object to
               confirmation of the Plan must file and serve the objection. Any objections to the
               confirmation of the Plan must be in writing, filed with the Court, and served upon the
               attorney for the debtor, whose address is listed below. All parties filing objections must
               comply with Fed. R. Bankr. P. 3020(b)(1) and South Carolina Local Bankruptcy Rule
      Case 19-04171-jw      Doc 142    Filed 05/08/20 Entered 05/08/20 12:51:11 Desc Main
                                      Document       Page 2 of 2
               9014-1. Any party failing to comply with Fed. R. Bankr. P. 3020(b)(1) or Local Rule
               9014-1 may be denied the opportunity to appear and be heard.
        .
       The Court may, for cause shown, at the confirmation hearing extend the time for filing acceptances
or rejections of the Plan or permit a creditor or equity security holder to change or withdraw an
acceptance or rejection of the Plan.

       The confirmation hearing may be adjourned from time to time without further notice to creditors
or other parties in interest by an announcement of such adjournment at the hearing.

        AND IT IS SO ORDERED.




NAME AND ADDRESS OF ATTORNEY FOR PROPONENT OF PLAN:

Frederick M. Adler
Adler Law Firm, LLC
PO Box 4743
Pawleys Island, SC 29585




        FILED BY THE COURT
            05/08/2020




                                                       US Bankruptcy Judge
                                                       District of South Carolina



         Entered: 05/08/2020
